EXAMINER’S AMENDMENT
Terminal Disclaimer
The terminal disclaimers filed on February 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 10,492,729, 10, 857,349, & 10,842,990 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reed Heimbecher on February 18, 2022.
The application has been amended as follows: 
Claim 63, lns. 1-2: “the plurality of longitudinally-aligned arms” is changed to –the plurality of electrode-carrying arms--; and
Claim 65, lns. 2-3: “the planar array of microelectrodes” is changed to –the planar array of the plurality of microelectrodes--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance as stated in the January 18, 2022 communication: 
Regarding independent claims 47 & 60, de la Rama (U.S. PGPub. No. 2010/0076426) was found to be the closest to the claimed invention. However, de la Rama fails to disclose that 
 Accordingly, claims 49, 52-59 and 61-66 are allowed as being dependent on allowable independent claim 47 or 60.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/18/2022